Mr. Justice Craig delivered the opinion of the court: There is no substantial controversy between the parties in regard to the facts upon which the decree was rendered by the court. It appears that on the 13th day of November, 1883, Jesse Moore, plaintiff in error, owned and resided on the land in controversy. He was then seventy-one years of age. He was to a considerable extent involved in debt, was sued, and one judgment, at least, had been rendered against him. He had made an effort to procure a loan on his property, but had failed. The relations among his children were not harmonious. His son Taylor Moore resided with him on the place. It was finally arranged that he should convey the land to his son Taylor Moore, and he should convey it to his mother, Hannah Moore. Accordingly the deed was made to Taylor on November 13, 1883, and on the next day he conveyed to Hannah Moore. At the time these conveyances were made it was understood that the land should be mortgaged for money to pay the debts of Jesse Moore; that Taylor Moore and Hannah Moore should hold the land for Jesse Moore, and reconvey to him at some time in the future. On the 24th day of March, 1884, Hannah and Jesse Moore mortgaged the land for §1000. After Hannah Moore obtained the conveyance, she and her husband continued to occupy the land and use it as they had done for many years before. She died June 1, 1889, leaving as her heirs the persons named in the bill. We perceive no ground upon which the cross-bill can be sustained. There is evidence in the record tending to prove the conveyance from Jesse Moore,to his wife was made for the purpose of placing the property beyond the reach of his creditors. The rule is a familiar one, that where a person involved in debt makes a conveyance of his property for the purpose or with the intent of placing it beyond the reach of creditors, such a conveyance will be binding as against the grantor, and a court of equity will not lend its aid to assist such a grantor to regain his property. But it is claimed, in the argument, that á trust was created, and that Hannah Moore held the lands in trust for Jesse Moore; that she did not hold the title in her own right, but held as a mere trustee. If the transaction established a trust, it was an express trust, which, under section 9 of chapter 59, must, to be valid, be manifested and proved by some writing. This case is not unlike Scott v. Harris, 113 Ill. 447, where it was held, that if a husband conveys his lands to his wife npon the express trust to enable her to better manage and preserve his estate, and to be applied by her in accordance with the provisions of his will, before made, and she agrees to carry out the trust, the same will fall within the Statute of Frauds if not created or evidenced in writing, and can not be enforced if the defense of the statute be interposed. In Stevenson v. Crapnell, 114 Ill. 19, where land was conveyed, and the grantee agreed, by parol, to hold the land for the grantor or to convey to him on a certain contingency, it was held that the agreement was invalid, under the Statute of Frauds. It is there said: “Whatever of condition or understanding there was as to William B. Grapnell holding the deed or land, was verbal, only, and so far as there might be supposed to arise therefrom any trust, it was an express trust, which would be invalid because of not being manifested by some writing signed by the party declaring the trust. * * * Where there is an express trust there can not be a resulting or implied trust. (Kingsbury v. Burnside, 58 Ill. 310.) A voluntary conveyance cannot be held to create a resulting trust for the grantor. Jackson v. Cleveland, 15 Mich. 94.” In Lawson v. Lawson, 117 Ill. 98, a person conveyed land to a third party, and by mesne conveyances the land was deeded to the wife of the first grantor, under an arrangement that the land was to be rec'onveyed to him on request. Upon the death of the wife the grantor filed a bill against her children and heirs to compel a conveyance. There, as here, it was claimed that the land was conveyed in trust, but it was held that where a party conveys land by a deed absolute in form, he cannot show, by parol evidence, that the conveyance was in fact in trust for certain purposes or for his benefit, when the Statute of Frauds is interposed. We are aware of the rule laid down in Allen v. Jackson, 122 Ill. 567, and other like cases, to the effect that where a person obtains the legal title to property by virtue of a confidential relation and influence, under such circumstances that he ought not, according'to the rules of equity and good conscience, as administered in chancery, to hold and enjoy the beneficial interests of the property, courts of equity, in order to administer complete justice between the parties, will raise a trust by construction, and fasten it upon the conscience of the offending party, and will convert him into a trustee of the legal title, and order him to hold it, or to execute the trust in such manner as to protect the rights of the real party in interest. But the doctrine of those cases has no application here. No fraudulent representations were used, nor were there any undue means resorted to by Taylor Moore or Hannah Moore to influence Jesse Moore to deed the land to them. The matter was talked over among the parties, and Jesse Moore, of his own free will and accord, without any particular persuasion on the part of the grantees, made the deed,'—-at a time, too, when he was fully competent to transact any and all business. Indeed, so far as appears the conveyance was a mere voluntary act on the part of Jesse Moore, made with a full understanding of the nature of the transaction, and we perceive no ground upon which relief could be granted under the cross-bill, under the facts of this case, without disregarding entirely the Statute of Frauds. That cannot be done. As no error appears in the record injurious to and affecting the rights of plaintiff in error, Jesse Moore, the decree will be affirmed. Decree affirmed.